On April 22, 1999, the defendant was sentenced to the following: Count II: five (5) year commitment to the Department of Corrections; and Count III: five (5) years in the Montana State Prison, suspended, to run consecutive to the sentence imposed in Count II. The Court strongly recommends that the defendant be screened for Pre-Release *62and considered for placement in the Connections Corrections Treatment Program at the Butte Pre-Release Center.
On August 19,1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kathleen Jenks. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed. However, the Board strongly recommends to the Department of Corrections, that the defendant be considered immediately for placement in the Connections Corrections Treatment Program at the Butte Pre-Release Center, and that while there he receive any available counseling and/or treatment for sex abuse victims.
Done in open Court this 19th day of August, 1999.
DATED this 9th day of September, 1999.
Acting Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Alt. Member, Hon. Robert Boyd